ORDER
PER CURIAM.
Employer, Nordyne, Inc., appeals from a temporary award of the Labor and Industrial Relations Commission for workers’ compensation benefits to claimant, Donald Wade.
We have reviewed the record on appeal and find the award of the Commission was supported by competent and substantial evidence on the whole record. An opinion would have no precedential value. However, the parties have been provided with a memorandum for their information only, setting forth the reasons for this order.
The award is affirmed. Rule 84.16(b).